Mario Pittoet, J.
Motion by plaintiff husband for an order restraining and enjoining his wife from prosecuting her attempt to obtain an Alabama divorce is granted.
The husband has recently been served with a notice of suit and a ‘ ‘ Divorce Bill of Complaint ’ ’ in the Circuit Court of Lee County, Alabama, in an action brought there by his wife. However, defendant wife lives at 1975 Lenox Avenue, East Meadow, Long Island, New York, with their four infant children.
Accordingly, plaintiff husband is entitled to an order enjoining her from prosecuting further the Alabama divorce action (Garvin v. Garvin, 302 N. Y. 96; Hammer v. Hammer, 303 N. Y. 481). Motion to enjoin is therefore granted.